         Case 1:20-cv-10832-AT-SN Document 250 Filed 06/15/21 Page 1 of 3



                                                                                                     06/15/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES & EXCHANGE COMMISSION,

                      Plaintiff,

          V.                                        No. 20-cv-10832 (AT) (SN)

 RIPPLE LABS INC.,
 BRADLEY GARLINGHOUSE,
 and CHRISTIAN A. LARSEN,
               Defendants.



       ORDER GRANTING DEFENDANTS' BRADLEY GARLINGHOUSE AND
      CHRISTIAN A. LARSEN MOTION FOR THE ISSUANCE OF LETTERS OF
           REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE

         This matter having arisen upon motion by Defendants Bradley Garlinghouse and

Christian A. Larsen (the "Individual Defendants") for this Court to issue the Letters of Request

to the Central Authorities of the United Kingdom of Great Britain and Northern Ireland, the

Cayman Islands, the British Virgin Islands, the Hong Kong Special Administrative Region of

China, the Republic of Singapore, the Republic of Seychelles, the Republic of Korea, and the

Republic of Malta, and it appearing that these Letters of Request are appropriate,

         IT IS ORDERED, that this Court shall issue the Letters of Request in the form appearing

at the Individual Defendants' motion for issuance of Letters of Request for International Judicial

Assistance as Exhibits 2 through 17.




Dated:   j II\ 11 l   � � , 2021
       Case 1:20-cv-10832-AT-SN Document 250 Filed 06/15/21 Page 2 of 3




                                   List of Persons to Be Notified

Counsel for Bradley Garlinghouse:

Cleary Gottlieb Steen & Hamilton LLP
Matthew C. Solomon
Nowell D. Bamberger
2112 Pennsylvania Ave NW
Washington, D.C. 20037
United States of America
Telephone: (202) 974-1500

Alexander J. Janghorbani
Samuel L. Levander
Lucas D. Hakkenberg
One Liberty Plaza
New York, New York 10006
United States of America
Telephone: (212) 225-2000

Counsel for Christian A. Larsen:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
Martin Flumenbaum
Michael E. Gertzman
Justin D. Ward
Kristina A. Bunting
1285 A venue of the Americas
New York, NY 10019
United States of America
Telephone: (212) 373-3000

Meredith R. Dearborn
Robin Linsenmayer
943 Steiner St.
San Francisco, CA 941 17
United States of America
Telephone: (212) 373-3000

Counsel for Ripple Labs, Inc.:

Debevoise & Plimpton, LLP
Andrew J. Ceresney
Mary Jo White
Lisa R. Somberg
Joy Guo



                                                 2
       Case 1:20-cv-10832-AT-SN Document 250 Filed 06/15/21 Page 3 of 3




Christopher S. Ford
919 Third A venue
New York, NY 10022
United States of America
Telephone: (212) 909-6000

Kellogg, Hansen, Todd, Figel & Frederick: PLLC
Michael K. Kellogg
Reid M. Figel
Lillian V. Smith
George G. Rapawy
Eliana M. Pfeffer
Collin White
Bradley E. Oppenheimer
1615 M Street, N.W.
Washington, DC 20036
United States of America
Telephone: (202) 326-7900

Counsel for the Securities and Exchange Commission:

Richard Best
Kristina Littman
Preethi Krishnamurthy
Jorge G. Tenreiro
Mark Sylvester
John 0. Enright
Daphna A. Waxman
Jon A. Daniels
200 Vesey St #400
New York, NY 10281
United States of America
(212) 336-1100




                                            3
